Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 1 of 6 PageID #: 26494




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  GUARDANT HEALTH, INC.,                      )
                                              )
                      Plaintiff,              )
                                              )
            v.                                )     C.A. No. 17-1616 (LPS) (CJB)
                                              )
  FOUNDATION MEDICINE, INC.,                  )     REDACTED ­ PUBLIC VERSION
                                              )
                      Defendant.              )


            FOUNDATION MEDICINE INC.’S APPENDIX IN SUPPORT OF
          MOTION FOR SANCTIONS BASED ON SPOLIATION OF EVIDENCE

                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                  Karen Jacobs (#2881)
                                                  Jeremy A. Tigan (#5239)
                                                  1201 North Market Street
                                                  P.O. Box 1347
                                                  Wilmington, DE 19899
                                                  (302) 658-9200
                                                  kjacobs@mnat.com
   OF COUNSEL:                                    jtigan@mnat.com

   Eric J. Marandett                              Attorneys for Foundation Medicine, Inc.
   G. Mark Edgarton
   Sophie F. Wang
   Diane Seol
   John C. Calhoun
   Xing-Yin Ni
   CHOATE HALL & STEWART LLP
   Two International Place
   Boston, MA 02110
   (617) 248-5000


   Original Filing Date: September 24, 2020
   Redacted Filing Date: October 5, 2020
Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 2 of 6 PageID #: 26495




                                   INDEX TO APPENDIX

                                                                                 Appendix
    Exhibit
                  Date                     Document Description                    Page
    Number
                                                                                 Numbers
              September       Declaration of Jeremy A. Tigan in Support of       A001
       1      24, 2020        Foundation Medicine, Inc.’s Motion for Sanctions
                              Based on Spoliation of Evidence
              August 22,      GUARDFM00932864                                    A002
       2      2011            Eltoukhy Deposition Exhibit 66
              September       GUARDFM00912784-GUARDFM00912788                    A003-
       3
              19, 2011                                                           A007
              September       GUARDFM00912819                                    A008
       4
              26, 2011
              October 13,     GUARDFM00914678-GUARDFM00914688                    A009-
       5
              2011                                                               A019
              October 14,     GUARDFM00932893                                    A020
       6      2011            Eltoukhy Deposition Exhibit 64
              December 5,     GUARDFM00913175-GUARDFM00913194                    A021-
       7
              2011                                                               A040
              January 4,      GUARDFM00918876-GUARDFM00918877                    A041-
       8
              2012                                                               A042
              March 14,       GUARDFM00912015-GUARDFM00912021                    A043-
       9
              2012                                                               A049
              May 24,         GUARDFM00913538-GUARDFM00913541                    A050-
       10
              2012                                                               A053
              June 1, 2012    GUARDFM00913784-GUARDFM00913788                    A054-
       11
                                                                                 A058
              June 27,        GUARDFM00913977-GUARDFM00913979                    A059-
       12     2012                                                               A061
                              Eltoukhy Deposition Exhibit 71
              June 27,        GUARDFM00933411                                    A062
       13
              2012
              June 27,        GUARDFM00908601                                    A063
       14
              2012
              June 27,        GUARDFM00913977-GUARDFM00913979                    A064-
       15
              2012                                                               A066
              June 28,        GUARDFM00908602                                    A067
       16
              2012
              June 28,        GUARDFM00913980-GUARDFM00913982                    A068-
       17     2012                                                               A070
                              Eltoukhy Deposition Exhibit 72
              July 5, 2012    GUARDFM00929064-GUARDFM00929066                    A071-
       18
                                                                                 A073
              July 23, 2012   GUARDFM00910113-GUARDFM00910115                    A074-
       19
                                                                                 A076
       20     July 23, 2012   GUARDFM00914093                                    A077
Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 3 of 6 PageID #: 26496




                                                                                   Appendix
    Exhibit
                  Date                     Document Description                      Page
    Number
                                                                                   Numbers
       21     July 23, 2012   GUARDFM00908624                                      A078
       22     July 24, 2012   GUARDFM00933504                                      A079
       23     July 24, 2012   GUARDFM00933505                                      A080
       24     July 29, 2012   GUARDFM00914102                                      A081
              August 4,       GUARDFM00933524                                      A082
       25
              2012
              August 27,      GUARDFM00903311-GUARDFM00903313                      A083-
       26
              2012                                                                 A085
              April 8, 2019   Excerpts of the Deposition Transcript of Helmy       A086-
                              Eltoukhy, Ph.D. in Guardant Health, Inc. v.          A132
       27
                              Foundation Medicine, Inc., C.A. No. 17-1616-LPS-
                              CJB
              April 15,       Foundation Medicine’s Third Set of Requests for      A133-
       28     2019            Production of Documents and Things to Plaintiff      A146
                              Guardant Health, Inc.
              April 30,       Excerpts of the Deposition Transcript of AmirAli     A147-
              2019            Talasaz, Ph.D. in Guardant Health, Inc. v.           A159
       29
                              Foundation Medicine, Inc., C.A. No. 17-1616-LPS-
                              CJB
              May 1, 2019     Excerpts of the Deposition Transcript of AmirAli     A160-
                              Talasaz, Ph.D. in Guardant Health, Inc. v.           A185
       30
                              Foundation Medicine, Inc., C.A. No. 17-1616-LPS-
                              CJB
              May 13,         GUARDFM00875677-GUARDFM00875834                      A186-
       31     2019                                                                 A343
                              Declaration of Dr. Helmy Eltoukhy
              May 15,         Guardant Health, Inc.’s Responses and Objections     A344-
       32     2019            to Foundation Medicine, Inc.’s Second Set of         A365
                              Interrogatories (Nos. 3-13)
              August 5,       Transcript of the Discovery Dispute Teleconference   A366-
              2019            in Guardant Health, Inc. v. Foundation Medicine,     A378
       33                     Inc., C.A. No. 17-1616-LPS-CJB and Guardant
                              Health, Inc. v. Personal Genome Diagnostics, Inc.,
                              C.A. No. 17-1623-LPS-CJB
              September 6,    Excerpts of the Rebuttal Expert Report of Gregory    A379-
              2019            Cooper, Ph.D., in Guardant Health, Inc. v.           A388
                              Foundation Medicine, Inc., C.A. No. 17-1616-LPS-
       34
                              CJB



                                               2
Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 4 of 6 PageID #: 26497




                                                                                   Appendix
    Exhibit
                  Date                     Document Description                      Page
    Number
                                                                                   Numbers
              November        Email Correspondence between Counsel for             A389-
              25, 2019        Guardant Health, Inc. and Counsel for Foundation     A482
                              Medicine, Inc. Regarding “RE: Guardant Health v.
       35
                              Foundation Medicine/PGDx (1:17-cv-01616-LPS-
                              CJB; 1:18-cv-01623-LPS-CJB): Defendants’
                              Proposed Search Terms”
              December 9,     Transcript of the Discovery Dispute Teleconference   A483-
              2019            in Guardant Health, Inc. v. Foundation Medicine,     A494
       36                     Inc., C.A. No. 17-1616-LPS-CJB and Guardant
                              Health, Inc. v. Personal Genome Diagnostics, Inc.,
                              C.A. No. 17-1623-LPS-CJB
              April 28,       Email Correspondence between Counsel for             A495-
              2020            Guardant Health, Inc. and Counsel for Foundation     A500
       37
                              Medicine, Inc. Regarding “RE: Guardant v.
                              FMI/PGDx: Bodiless Emails”
              September       Excerpts of the Deposition Transcript of Helmy       A501-
              18, 2020        Eltoukhy, Ph.D. in Guardant Health, Inc. v.          A554
       38
                              Foundation Medicine, Inc., C.A. No. 17-1616-LPS-
                              CJB
              September       Delete or recover deleted Gmail messages -           A555
              22, 2020        Computer - Gmail Help,
       39
                              https://support.google.com/mail/answer/7401?hl=en,
                              accessed September 22, 2020
              March 10,       Email Correspondence between Counsel for             A556-
              2020            Guardant Health, Inc. and Counsel for Foundation     A561
       40
                              Medicine, Inc. Regarding “RE: Eltoukhy Depo &
                              Illumina”
              March 13,       Email Correspondence between Counsel for             A562
              2020            Guardant Health, Inc. and Counsel for Foundation
       41
                              Medicine, Inc. Regarding “GH v. PGDx/FMI: Dr.
                              Eltoukhy Deposition”
              July 22, 2020   Email Correspondence between Counsel for             A563-
                              Guardant Health, Inc. and Counsel for Foundation     A564
       42
                              Medicine, Inc. Regarding “RE: Eltoukhy
                              deposition”
              August 11,      Email Correspondence between Counsel for             A565-
       43     2020                                                                 A567
                              Guardant Health, Inc. and Counsel for Foundation



                                              3
Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 5 of 6 PageID #: 26498




                                                                                Appendix
    Exhibit
                  Date                    Document Description                    Page
    Number
                                                                                Numbers
                             Medicine, Inc. Regarding “RE: Eltoukhy
                             deposition”
              September 3,   Email Correspondence between Counsel for           A568-
              2020           Guardant Health, Inc. and Counsel for Foundation   A569
       44                    Medicine, Inc. Regarding “Re: Guardant Health,
                             Inc. v. Foundation Medicine, Inc., 17-cv-1616 -
                             Helmy Eltoukhy Deposition”
              September 4,   Email Correspondence between Counsel for           A570-
              2020           Guardant Health, Inc. and Counsel for Foundation   A572
       45                    Medicine, Inc. Regarding “RE: Guardant Health,
                             Inc. v. Foundation Medicine, Inc., 17-cv-1616 -
                             Helmy Eltoukhy Deposition”




                                              4
Case 1:17-cv-01616-LPS-CJB Document 478 Filed 10/05/20 Page 6 of 6 PageID #: 26499




                                  CERTIFICATE OF SERVICE

         I hereby certify that on September 24, 2020, I caused the foregoing to be electronically

  filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on

  September 24, 2020, upon the following in the manner indicated:

   Joseph J. Farnan, Jr.                                                 VIA ELECTRONIC MAIL
   Michael J. Farnan
   Brian E. Farnan
   FARNAN LLP
   919 North Market Street, 12th Floor
   Wilmington, DE 19801
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                         VIA ELECTRONIC MAIL
   Edward R. Reines
   Derek C. Walter
   WEIL, GOTSHAL & MANGES LLP
   201 Redwood Shores Parkway
   Redwood Shores, CA 94065
   Attorneys for Plaintiff Guardant Health, Inc.
                                                                         VIA ELECTRONIC MAIL
   Justin L. Constant
   Doug W. McClellan
   WEIL, GOTSHAL & MANGES LLP
   700 Louisiana, Suite 1700
   Houston, TX 77002-2755
   Attorneys for Plaintiff Guardant Health, Inc.

   Michael Hendershot                                                    VIA ELECTRONIC MAIL
   JONES DAY
   1755 Embarcadero Road
   Palo Alto, CA 94303
   Attorneys for Plaintiff Guardant Health, Inc.




                                               /s/ Jeremy A. Tigan
                                               Jeremy A. Tigan (#5239)
